Order entered September 21, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00422-CR

                          DARRION DWAYNE DALLAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-75403-U

                                            ORDER
       Before the Court is court reporter Sasha Brooks’s September 20, 2017 request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record due fifteen days from the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE